 
 
                                                                                                                                                                                            
Exhibit 10.15
 
                                                                                                                                                                           
Effective as of 11/11/10



                                 SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR
COMPENSATION


 
I.              Board Members (Other than the Chairman)


A.            Annual Cash Compensation


Annual Cash
Retainer:                                                                                                                                             
$  80,000


Additional Cash Retainer for Chairman of Audit
Committee:                                                                             $ 
20,000


Additional Cash Retainer for Chairs of Compensation Committee,
Corporate Social Responsibility Committee, Nominating and
Corporate Governance Committee, Science and Technology
Committee and Strategy and Finance
Committee:                                                                                                 $ 
10,000
 
B.            Equity Compensation


Annual equity grants are made upon the recommendation of the Compensation
Committee.
 
 
II.             Chairman of the Board


A.            Annual Cash Compensation


Annual Cash Compensation (in lieu of annual
retainer):                                                                                     $250,000


B.            Equity Compensation


Annual equity grants are made upon the recommendation of the Compensation
Committee.
 
 
III.           Travel Expenses





Directors are reimbursed for reasonable out-of-pocket expenses incurred in
attending meetings.